

116 HR 2521 IH: Moving Americans Privacy Protection Act
U.S. House of Representatives
2019-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2521IN THE HOUSE OF REPRESENTATIVESMay 3, 2019Mr. Crist (for himself and Mr. Waltz) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Tariff Act of 1930 to protect personally identifiable information, and for other purposes. 
1.Short titleThis Act may be cited as the Moving Americans Privacy Protection Act. 2.Protection of personally identifiable information (a)In generalSection 431(c)(2) of the Tariff Act of 1930 (19 U.S.C. 1431(c)(2)) is amended to read as follows:

(2)
(A)The information listed in paragraph (1) shall not be available for public disclosure if— (i)the Secretary of the Treasury makes an affirmative finding on a shipment-by-shipment basis that disclosure is likely to pose a threat of personal injury or property damage; or
(ii)the information is exempt under the provisions of section 552(b)(1) of title 5, United States Code. (B)The Secretary shall ensure that any personally identifiable information, including Social Security account numbers and passport numbers, is removed from any manifest signed, produced, delivered, or electronically transmitted under this section before access to the manifest is provided to the public..
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 30 days after the date of the enactment of this Act. 